DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment has been considered and entered for the record.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23-31 and 33-40are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding (US 2007/0248976 A1 – hereafter ‘976) as applied above in view of Gong et al. (US 2003/0138941 A1 – hereafter ‘941).
‘976 discloses a system for conducting amplification (Abstract) that includes the following limitations for claim 21: 
“A system”: ‘976 discloses a high-density detection system ([0198]) that is being interpreted as the system of the instant application.  
“a chamber”: ‘976 discloses an incubator that is a humidified chamber ([0283]; [0361]).  
“an array of 1000 or more fluidically isolated microwells on a chip that is free of micro-capillaries or other channels”: ‘976 discloses a microplate ([0207]; [0208]) that includes 6,144 wells ([0209]) that are fluidically isolated from each other.  The array of ‘976 does not have micro-capillaries.  
“a dispenser configured to dispense a plurality of samples into the fluidically isolated microwells of the array”: ‘976 discloses a dispenser (Fig. 9; dispenser 702; [0214]).  
“a detector configured to detect a chemical reaction in one or more of the fluidcally isolated microwells.”: ‘976 discloses an optical detection system used to detect a chemical reaction ([0199]; Fig. 26). 
‘976 discloses a dispenser, a humidified chamber and the dispenser being within a housing, but differs from the instant claim regarding the dispenser being within the humidified chamber.  
‘941 discloses a sample preparation integrated chip with an array of assay stations or wells used for PCR reactions ([0065]).  For claims 21, ‘941 discloses having the chamber be humidified ([0116]) as a way to minimize evaporation.  
Therefore, it would have been obvious to one of ordinary skill in the art to use a humidified chamber in order to minimize evaporation of the reagents ([0116]).   
‘976 discloses a system for conducting amplification (Abstract) that includes the following limitations for claim 31: 
“A system”: ‘976 discloses a high-density detection system ([0198]) that is being interpreted as the system of the instant application.  
“a dispenser configured to dispense a plurality of samples into the fluidically isolated microwells of the array on a chip that is free of micro-capillaries or other channels”: ‘976 discloses a dispenser (Fig. 9; dispenser 702; [0214]).  ‘976 discloses that the chip is free of micro-capillaries or other channels (Fig. 2; [0201]).  
“a detector configured to detect a chemical reaction in one or more of the fluidcally isolated microwells.”: ‘976 discloses an optical detection system used to detect a chemical reaction ([0199]; Fig. 26). 
‘976 discloses a dispenser, a humidified chamber and the dispenser being within a housing, but differs from the instant claim regarding the dispenser being within the humidified chamber.  
‘941 discloses a sample preparation integrated chip with an array of assay stations or wells used for PCR reactions ([0065]).  For claims 31, ‘941 discloses having the chamber be humidified ([0116]) as a way to minimize evaporation.  
Therefore, it would have been obvious to one of ordinary skill in the art to use a humidified chamber in order to minimize evaporation of the reagents ([0116]).   
‘976 discloses a system for conducting amplification (Abstract) that includes the following limitations for claim 37: 
“A system”: ‘976 discloses a high-density detection system ([0198]) that is being interpreted as the system of the instant application.  
“a chamber”: ‘976 discloses an incubator that is a humidified chamber ([0283]; [0361]).  
“and is free of micro-capillaries or other channels”: ‘976 discloses that the chip is free of micro-capillaries or other channels (Fig. 2; [0201]).  
“a dispenser configured to dispense a plurality of samples into the fluidically isolated microwells of the array”: ‘976 discloses a dispenser (Fig. 9; dispenser 702; [0214]).  
“a detector configured to detect a chemical reaction in one or more of the fluidcally isolated microwells.”: ‘976 discloses an optical detection system used to detect a chemical reaction ([0199]; Fig. 26). 
‘941 discloses a sample preparation integrated chip with an array of assay stations or wells used for PCR reactions ([0065]).  For claims 37, ‘941 discloses having the chamber be humidified ([0116]) as a way to minimize evaporation.  
Therefore, it would have been obvious to one of ordinary skill in the art to use a humidified chamber in order to minimize evaporation of the reagents ([0116]).   
For claim 24, the microplate of ‘976 ([0207]) is being interpreted as a chip.  
For claim 25, the microplate of ‘976 does not have any capillaries or channels (Fig. 4; Fig. 5).  
For claim 26, ‘976 discloses that the microplate can be made from glass, ceramic silicon, plastic or a resin ([0240]).  
For claim 27, ‘976 discloses that the plate can be made from aluminum ([0238]).  
For claim 28, 976 discloses a thermocycler heater (thermocycler block 102) that is next to the plate (Fig. 31; [0522]).  
For claims 29 and 30, ‘976 discloses an optical system that includes an excitation system (system 200) and a detection system (system 300; Fig. 30; [0199]).  
For claim 34, 976 discloses a thermocycler heater (thermocycler block 102) that is next to the plate (Fig. 31; [0522]).  
For claims 35 and 36, ‘976 discloses an optical system that includes an excitation system (system 200) and a detection system (system 300; Fig. 30; [0199]).  
For claim 38, 976 discloses a thermocycler heater (thermocycler block 102) that is next to the plate (Fig. 31; [0522]).  
For claims 39 and 40, ‘976 discloses an optical system that includes an excitation system (system 200) and a detection system (system 300; Fig. 30; [0199]).  

‘976 discloses a dispenser, a humidified chamber and the dispenser being within a housing, but differs from the instant claim regarding the dispenser being within the humidified chamber.  
‘941 discloses a sample preparation integrated chip with an array of assay stations or wells used for PCR reactions ([0065]).  For claim 33, ‘941 discloses having the chamber be humidified ([0116]) as a way to minimize evaporation.  
Therefore, it would have been obvious to one of ordinary skill in the art to use a humidified chamber in order to minimize evaporation of the reagents ([0116]).   

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant’s remarks begin on page 5 and continue through 13.  
On pages 5 through 10, it appears that applicant is arguing that having the dispensing station of Harding within a humidified chamber based on the teachings of Gong would render Harding inoperable.  To support this applicant argues that Harding uses an inverted microplate that is sealed which would prevent evaporation.  Applicant further argues that the humidified air of Gong is introduced through the channels and would render Harding inoperable since the wells of Harding are separated from one another.  
This is not found persuasive.  First, Harding discloses throughout the use of humidified chambers for storing reagents and in incubators to minimize evaporation (see, for example, [0359], [0283] and [0361] of Harding).  Moreover, based on the teachings of both Harding and Gong, one of ordinary skill in the art would be aware and find obvious the use of a humidified chamber for dispensing samples into a multiwell plate within the dispensing stations of Harding.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Gong was applied for the teaching of dispensing within a humidified chamber and not the manner of introducing humidified air into channels.  
On page 11, applicant argues that Harding is designed to actively cause evaporation, but this is not found persuasive since Harding explicitly discloses instances where minimizing evaporation is explicitly disclosed by the reference as discussed above. 
Applicant argues on page 12 and 13 that combing Gong with Harding would not have made a difference for the intended use of Harding and that since Harding already minimizes evaporation, it would not be obvious to one of ordinary skill in the art to combine Harding with Gong.  This is not found persuasive since both references provide teachings on how to minimize evaporation and Gong explicitly discusses how to minimize evaporation while dispensing a reagent.  Therefore, the issue of sample and reagent evaporation was a known problem and thus minimizing the evaporation for the reagents/samples by dispensing in a humidified chamber would have been obvious to one of ordinary skill in the art and would not have amounted to extra work or greater expense for apparent reason.  
Therefore, the rejection of the claims will stand. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799